Citation Nr: 1619338	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-33 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by edema and pain of the left calf, ankle and foot.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served in the National Guard from February 1993 to May 1994.  She served on active duty from November 1994 to March 1995 and from April 1999 to May 2005 with unverified periods of duty in the Army Reserves.  The Veteran served in Kuwait from December 16, 2001 to June 5, 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied entitlement to service connection for tendonitis, left wrist; edema (left calf, ankle and foot); a back condition; and a left shoulder condition.
 
By way of background, the RO also denied service connection for left wrist, left shoulder, and low back disabilities in its February 2011 rating decision, which the Veteran appealed.  Then, in a subsequent August 2013 decision, the RO granted service connection for the left wrist, left shoulder, and low back disabilities. As this constitutes a full grant of the benefits sought on appeal as to those three service connection issues, those issues are no longer on appeal.

The case was remanded in June 2015 in order to provide the Veteran with a hearing before a Veterans Law Judge.  In March 2016, the Veteran presented testimony at a Board hearing before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has had episodes of edema and pain in her left leg and foot since service.  

Service treatment records reflect that she reported edema in her left leg on October 19, 1994 and November 10, 1994, prior to her entrance into her first period of active duty on November 13, 1994.  On her Report of Medical History at her expiration of term of service (ETS), the Veteran reported ongoing pain and swelling in her left ankle.  VA medical records reflect several reports of pain in the Veteran's left leg, and she has submitted photographs reflecting swollen lower extremities. 

It appears that the Veteran's service records are not complete.  In addition, clarification is needed to determine her periods of duty.

On her claim form filed in May 2010, the Veteran listed a period of service from February 5, 1993 to May 12, 1994 in the New Mexico Army National Guard (NMANG).  Service personnel records for this period of service are in the claims file; however, service treatment records for this period of service are not included.  

In a November 2010 letter, the RO attempted to obtain these records from the Department of Military Affairs in New Mexico.  In a December 2010 response, the Army National Guard Division of the State of New Mexico Department of Military Affairs noted that no medical records were available to the office, and that the location of medical records, if any, was unknown.  However, it is unclear whether any other attempts were made to obtain the Veteran's service treatment records from this period of service.  On remand, further attempts should be made to obtain these records, including a request to the Adjutant General of New Mexico.

Additionally, the Veteran listed a period of duty from May 13, 1994 to September 30, 1999 in the Army Reserves.  The Veteran's DD-214's reflect that she had ACDUTRA from November 13, 1994 to March 30, 1995 and active duty from April 27, 1999 to May 15, 2005.  

Service personnel records from this time period are not in the claims file.  In addition, only limited service treatment records from the Veteran's reserve service and active duty service are in the claims file.  On remand, requests should be made to the appropriate repositories, including the Records Management Center (RMC), National Personnel Records Center (NPRC), Army Reserve Personnel Center (ARPCEN), the U.S. Army Human Resources Command and any other appropriate repositories for these records, and such records should be added to the claims file.  

Periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) should also be verified.

The Board observes the Veteran qualifies as a 'Persian Gulf Veteran.' The Veteran's service personnel records show that she served in Kuwait, which is within the area defined as the Southwest Asia Theater of operations, during the Persian Gulf War. See 38 C.F.R. §§ 3.317(e)(2) (2015).

Presumptive service connection is applicable to Persian Gulf Veterans under 38 U.S.C.A. § 1117.  A qualifying chronic disability that has developed to a degree of 10 percent or more is presumed service-connected in a Persian Gulf Veteran, where by history, physical, examination, and laboratory tests the condition cannot be attributed to any known clinical diagnosis.  A 'qualifying chronic disability' refers to a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b).

As such, an examination should be provided to determine whether the Veteran has a diagnosed disorder of the left leg attributable to service or whether she meets the criteria for service connection for undiagnosed illness under 38 C.F.R. § 3.317 for a Persian Gulf Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repositories, to include the New Mexico Adjutant General, to obtain the Veteran's service treatment records from her period in the NMANG from February 5, 1993 to May 12, 1994.  If attempts to obtain records from these locations are deemed not necessary, provide a detailed explanation addressing why requests to these repositories are not necessary.  A formal finding/report must be associated with the claims file identifying the actions taken to obtain records from these repositories.

2.  Attempt to obtain the Veteran's service treatment records from her periods of active duty and for her entire period in the Army Reserves from the NPRC, ARPCEN, RMC, U.S. Army Human Resources Command and any other appropriate repositories.  If attempts to obtain records from these locations are deemed not necessary, provide a detailed explanation addressing why requests to these repositories are not necessary.  A formal finding/report must be associated with the claims file identifying the actions taken to obtain records from these repositories.

3.  Verify all periods of active duty, ACDUTRA, and INACDUTRA for the Veteran's Army National Guard and Reserve duty.  In particular, determine the type of service she was serving on in October and November 1994, prior to her entrance into active duty on November 13, 1994.

4.  Arrange for the Veteran to undergo a VA examination.  The examiner should review the claims file and document such review in the examination report.  The examiner is asked to determine if the Veteran has a diagnosed disorder of the left leg manifested by swelling and pain.  If so, is it at least as likely as not (a degree of probability of 50 percent or higher) that such disorder is related to her military service.  

As the Veteran served in Southwest Asia, the VA examiner should address whether service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) based on her service.  Specifically, if any symptoms of a left leg disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




